The plaintiffs petition for certification for appeal from the Appellate Court, 55 Conn. App. 679 (AC 18417), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the plaintiffs appeal from the denial of his intervenor status before the defendant state traffic commission was untimely?
“2. Did the plaintiff have standing to raise environmental issues before the defendant state traffic commission?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.